         Case 2:16-cv-02627-DDC Document 164 Filed 11/16/20 Page 1 of 6




                        FOR THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

John Doe A.L.                                 )
                                              )
               Plaintiff,                     )              Case no. 16-CV-02627
v.                                            )
                                              )
United States of America                      )
                                              )
and                                           )
                                              )
Mark E. Wisner                                )
                                              )
               Defendants.                    )

             PLAINTIFF’S MOTION TO RECONSIDER ORDER STRIKING
                 DEPOSITION TESTIMONY OF MARK E. WISNER

       Plaintiff moves for Reconsideration of the Court’s Order striking the deposition testimony

of Mark E. Wisner. In support of this motion, Plaintiff states as follows:

       1.      On July 1, 2020, the United States filed a Motion to Exclude the June 29, 2020

Deposition of Mark Wisner from Trial Pursuant to Fed. R. Civ. P. 30(d)(2). ECF 133.

       2.      On July 6, 2020, Plaintiff filed his opposition. ECF 139.

       3.      On November 2, 2020, 12:43 P.M., the Court entered its Order granting the United

States’ Motion and Striking the June 29, 2020 Deposition of Mark Wisner from Trial. ECF 161.

       4.      Approximately three minutes later, the Court entered its Judgment in this case. ECF

162.

       5.      Plaintiff’s counsel has now tried a total of three cases stemming from Wisner’s

conduct at the VA.

       6.      Plaintiff’s counsel did not know how the Court was going to rule on this motion in

any of these matters.




                                                  1
         Case 2:16-cv-02627-DDC Document 164 Filed 11/16/20 Page 2 of 6




       7.      Plaintiff’s counsel understands that the Court has ruled that counsel’s speaking

objection was improper, however, Plaintiff respectfully submits that the Court’s Order of

Sanctions is a severe penalty in light of the circumstances.

       8.      The United States motion takes issue with the fact that Wisner asserted his Fifth

Amendment Right not to answer two questions. As Plaintiff pointed out in his opposition, Wisner

answered over 70% of the questions raised by the United States.

       9.      In its Order, the Court stated: “[Plaintiff’s counsel] cannot assert the work product

doctrine on Mr. Wisner’s behalf and certainly, he cannot advise Mr. Wisner to assert the doctrine

on his own behalf.” ECF 161, P.4.

       10.     Plaintiff’s counsel did not assert the work product doctrine on Mr. Wisner’s behalf.

In fact, Plaintiff’s counsel clarified that issue four times on the record. ECF 139, Exhibit B, 37:24

to 38:16.

       11.     Plaintiff’s counsel acknowledges that he misstated his objection the first time,

however, he tried repeatedly to correct himself and the record clearly supports this.

       12.     More importantly, Wisner never asserted the work product doctrine. Wisner

asserted his Fifth Amendment right and refused to answer the question.

       13.     Moreover, there is absolutely no evidence that Wisner was ever going to answer

the question to begin with.

       14.     The same holds true with the United States’ attempt to “probe Mr. Wisner’s

invocation of the Fifth Amendment” on another question. ECF 134, P. 4.

       15.     Again, Plaintiff’s counsel admits that he lost his temper and should not have raised

a speaking objection. However, there is no evidence that Mr. Wisner was going to reverse himself

in response to the United States’ loaded question and withdraw his invocation of the Fifth



                                                 2
         Case 2:16-cv-02627-DDC Document 164 Filed 11/16/20 Page 3 of 6




Amendment. Over two depositions, he has consistently pled the Fifth Amendment to any question

that could incriminate him.

        16.       Common sense tells us that he was never going to answer the United States’ loaded

and incriminating question. He was never going to incriminate himself and that’s exactly what the

United States’ question asked of him. Again, he had already asserted his Fifth Amendment eight

times in this deposition prior to that question. ECF 139, P. 8.

        17.       Plaintiff’s counsel understands the high burden which must be met for a Court to

reconsider its ruling. However, Plaintiff contends that the United States suffered no harm as a

result of Plaintiff counsel’s objections.

        18.       As the Court noted in its Order:

                  “[Plaintiff counsel’s] conduct was not repeated throughout the
                  deposition; it only pertained to the isolated topic of counsel’s pre-
                  deposition discussion with Mr. Wisner. In an ordinary case, it might
                  not justify any sanction.”

ECF 161, P. 5.

        19.       Plaintiff respectfully submits that an Order of sanctions is a severe penalty for this

isolated issue.

        20.       In 18 years, Plaintiff’s counsel has never been sanctioned by a Court.

        21.       Plaintiff’s counsel has been litigating the Wisner cases for over four and a half years

now. In that time, he has never been subject to a discovery motion, let alone a motion for sanctions.

        22.       Now, for the rest in his career, every time Plaintiff’s counsel fills out a Motion to

Appear Pro Hac Vice or applies for license in another state he will have to disclose that he has

been sanctioned by a Federal Court.

        23.       Plaintiff’s counsel respectfully submits that this is a severe penalty, particularly in

light of the Court’s finding that Wisner’s testimony from his second deposition did not “influence

                                                     3
         Case 2:16-cv-02627-DDC Document 164 Filed 11/16/20 Page 4 of 6




the outcome of the case.” ECF 161, P. 6. The Court further explained that it found “Mr. Wisner’s

testimony in the second deposition is not credible.” Id.

       24.     Plaintiff’s counsel respectfully submits levying a sanction against Plaintiff’s

counsel that will follow him for the rest of his career for a speaking objection, which was an

isolated incident, to two questions in a deposition, for a case that has been pending for four and a

half years, and which the court found not credible, and which did not impact the outcome of the

case, is a severe penalty that far exceeds the conduct at issue, and the impact it actually had on the

deposition and the case as a whole.

       25.     Additionally, Plaintiff’s counsel hereby withdraws his designations of Mr.

Wisner’s deposition testimony from his second deposition for not only this case, but for the John

Doe P.M. (16-cv-2635) and the John Doe D.P. (16-cv-2276) cases. Plaintiff’s counsel further

represents that he will not attempt to designate any of Mr. Wisner’s testimony from his second

deposition for any of the remaining cases before this Court.

       26.     Plaintiff submits that these withdrawals and representations render the United

States’ Motion moot.

       27.     Plaintiff’s counsel has conferred with counsel for the United States. As of this

filing, the United States has not had a chance to make a decision on whether it will oppose

Plaintiff’s motion.

       28.     Plaintiff’s counsel submits that neither of the defendants will be prejudiced by this

motion in light of the Court’s findings on the evidentiary value of the deposition and Plaintiff

counsel’s representations in paragraph 25 above.




                                                  4
        Case 2:16-cv-02627-DDC Document 164 Filed 11/16/20 Page 5 of 6




      Based on the foregoing, Plaintiff respectfully requests the that Court enter an Order

GRANTING Plaintiff’s Motion to Reconsider and DENY Defendant United States’ Motion to

Exclude the June 29, 2020 Deposition of Mark Wisner as MOOT.

                                         Respectfully submitted,


                                         Humphrey, Farrington, & McCLAIN, P.C.

                                         /s/ J’Nan C. Kimak
                                         Michael S. Kilgore #23025
                                         J’nan C. Kimak          #21927
                                         Daniel A. Thomas        pro hac vice
                                         Nichelle L. Oxley       pro hac vice
                                         Humphrey, Farrington & McClain, P.C.
                                         221 West Lexington Ave., Ste. 400
                                         Independence, Mo 64051
                                         (816) 836-5050
                                         (816) 836-8966 –fax
                                         msk@hfmlegal.com
                                         jck@hfmlegal.com
                                         dat@hfmlegal.com
                                         nlo@hfmlegal.com
                                         Attorneys for plaintiff




                                            5
         Case 2:16-cv-02627-DDC Document 164 Filed 11/16/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       Plaintiff’s counsel hereby certify that on this 16th day of November 2020, the foregoing
was filed using the ECF system, which will send a notice of electronic filing to all registered
attorneys of record

Christopher Benson
Virginia Jackson Elliott
Sarah Haston
Larry Eiser
U.S. Dept. of Justice – Torts Branch
1331 Pennsylvania Ave., N.W., Room 8010n
Washington, D.C. 20004
(202) 616-4561
Fax: (202) 616-5200
sarah.e.haston@usdoj.gov
christopher.benson@usdoj.gov
virginia.j.elliott@usdoj.gov
Larry.eiser@usdoj.gov
Attorneys for Defendant USA

        Plaintiff’s counsel further certify that a true copy of the foregoing was sent via first-class,
postage prepaid U.S. mail this same date upon defendant Mark E. Wisner, who appears pro se, at
the following address:

Mark E. Wisner
Norton Correctional Facility
Po Box 546
Norton, KS 67654-0546
Pro Se Defendant




                                               /s/ J’Nan C. Kimak
                                               Attorney for Plaintiff




                                                  6
